218 F.3d 773 (7th Cir. 2000)
Joseph J. WAYMIRE, Plaintiff-Appellant,v.NORFOLK AND WESTERN RAILWAY COMPANY, Defendant-Appellee.
No. 99-2788
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 18, 2000Decided July 14, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. 97 C 1914--John D. Tinder, Judge.
Before Posner, Chief Judge and Bauer and Manion,  Circuit Judges.
Bauer, Circuit Judge.


1
Joseph Waymire, a  conductor for the defendant Norfolk and Western  Railway Company ("N&W"), sued his employer under  the Federal Employers' Liability Act ("FELA"), 45  U.S.C. sec.51 et seq., claiming that the post  traumatic stress he suffered after a train/truck  collision disabled him from continuing his  employment. The District Court found that  Waymire's FELA negligence claims were superseded  by the Federal Railroad Safety Act ("FRSA"), 49  U.S.C. sec.20101 et seq., and entered summary  judgment in favor of N&W. Waymire appeals. We  affirm.

I.  BACKGROUND

2
On June 8, 1996, Waymire was the conductor on  an N&W train that collided with a truck stopped  on N&W's tracks at the McGalliard Road crossing  in Muncie, Indiana. Waymire was not physically  injured in the collision, but he claims that as  a result of the accident he developed post  traumatic stress syndrome and is completely  disabled from employment. The driver of the truck  suffered only scrapes and bruises.


3
Waymire sued N&W under FELA, claiming that the  railroad company's negligence in allowing the  train to travel at an unsafe speed and in failing  to install additional warning devices at the  crossing caused or contributed to cause the  accident.1 Just prior to the collision, the  train was traveling 20 to 23 miles per hour, well  below the 60 miles per hour speed limit set by  FRSA and the regulations promulgated thereunder.  Furthermore, at the time of the accident, the  McGalliard Road crossing was equipped with  federally funded, installed and approved warning  devices, including cantilevered flashing warning  signals that gave advance warning of an  approaching train, pavement markings indicating  the presence of railroad tracks, and a "DO NOT  STOP ON TRACKS" sign that motorists had to pass  before reaching the tracks.


4
Arguing that its compliance with FRSA precluded  Waymire's negligence claims under FELA, N&W moved  for summary judgment. The District Court  considered the statutes and ruled that FRSA and  regulations promulgated thereunder defeated  plaintiff's allegations of unsafe train speed and  inadequate warning devices in his FELA negligence  action. We agree and affirm the District Court.

II.  DISCUSSION

5
We review the District Court's grant of summary  judgment de novo, drawing all reasonable  inferences in favor of the non-movant, Waymire.  Williams v. National Railroad Passenger Corp.,  161 F.3d 1059, 1061 (7th Cir. 1998). If we find  there is no genuine issue of material fact and  that N&W is entitled to judgment as a matter of  law, we will affirm the District Court's  judgment. Fed.R.Civ.P. 56. Here, there are no  genuine issues of material fact and our inquiry  focuses on the application of the law to the  facts.

A.  Unsafe Speed Claim

6
In 1908, Congress enacted the Federal Employers'  Liability Act, 45 U.S.C. sec.51, et seq., to  provide a remedy to railroad employees injured as  a result of their employers' negligence. Kossman  v. Northeast Illinois Regional Commuter Railroad  Corp., 211 F.3d 1031, 1035 (7th Cir. 2000). FELA  imposes on railroads "a general duty to provide  a safe workplace," McGinn v. Burlington Northern  Railroad Company, 102 F.3d 295, 300 (7th Cir.  1996)


7
Every common carrier by railroad while engaging  in commerce between any of the several States .  . . shall be liable in damages to any person  suffering injury while he is employed by such  carrier in such commerce . . . for such injury or  death resulting in whole or in part from the  negligence of any of the officers, agents or  employees of such carrier . . .


8
45 U.S.C. sec.51.


9
As a general negligence statute, FELA neither  prohibits nor requires specific conduct by a  railroad. By contrast, the Federal Railroad  Safety Act of 1970, 49 U.S.C. sec.20101 et seq.,  proscribes railroad conduct by empowering the  Secretary of Transportation to implement  comprehensive and detailed railroad safety  regulations. 49 U.S.C. sec.20103 ("The Secretary  of Transportation, as necessary, shall prescribe  regulations and issue orders for every area of  railway safety."). The question with which we are  presented is whether a railroad company can be  liable in a FELA negligence action claiming  unsafe speed and inadequate warning devices when  the complained of conduct complies with the  conduct mandated by FRSA and its regulations. We  hold that it cannot.


10
The vast majority of courts examining lawsuits  arising out of automobile/train collisions do so  under state law.2 Thus, the courts employ a  preemption analysis. We do not do so here, as we  are instead faced with the interaction of two  federal statutes. But, we find the opinion of the  Supreme Court on the subject of the preemption of  unsafe train speed claims to be instructive and  so we discuss it here.


11
In CSX Transportation, Inc. v. Easterwood, 507 U.S. 658, 113 S. Ct. 1732, 123 L. Ed. 2d 387 (1993),  the widow of a truck driver killed in a crossing  collision sued the railroad under Georgia law  alleging that the railroad operated its train at  an excessive speed and failed to maintain  adequate warning devices at the crossing. The  Court found that plaintiff's excessive speed  claim was barred by FRSA's preemption clause,  which provides that states may regulate railroad  safety "until the Secretary of Transportation  prescribes a regulation or issues an order  covering the subject matter of the State  requirement." 49 U.S.C. sec.20106 (emphasis  added). The Secretary of Transportation has  promulgated regulations under FRSA setting  maximum train speeds for certain classes of  railroad tracks, 49 C.F.R. sec.213.9, and the  defendant's train was traveling within that speed  limit. Thus, Easterwood was not allowed to  maintain her excessive speed claim.


12
In deciding whether the speed regulations  "covered" the field, ensuring preemption, the  Court noted that although they were written in  terms of maximum speeds, the regulations were  more than just ceilings, an argument also  advocated by the plaintiff here. If they were  merely ceilings, there arguably would be room for  railroad liability if the plaintiff could show  that conditions favored lower speeds. The Supreme  Court rejected that argument, saying that the  preemption clause does not require an inspection  of the regulation's motivation, and, even if it  did, the structure of the regulations showed that  they were adopted with safety in mind. Id. at 674,113 S.Ct.1732


13
We are persuaded by the Supreme Court's  reasoning and find that in order to uphold FRSA's  goal of uniformity we must strike the same  result. See 49 U.S.C. sec.20106 ("Laws,  regulations, and orders related to railroad  safety shall be nationally uniform to the extent  practicable."). In Easterwood, the train was  operating within the FRSA prescribed 60 miles per  hour speed limit, as was N&W's train in this  case. It would thus seem absurd to reach a  contrary conclusion in this case when the  operation of both trains was identical and when  the Supreme Court has already found that the  conduct is not culpable negligence.


14
We are not alone in our conclusion. Of the  other courts who have been presented with the  issue as it relates to FELA and FRSA, two have  held that the FELA plaintiff's unsafe speed claim  cannot stand in light of the Secretary's adoption  of the speed regulations in 49 C.F.R. sec.213.  See Rice v. Cincinnati, New Orleans & Pacific  Railway Company, 955 F. Supp. 739, 740-41 (E.D.  Ky. 1997) and Thirkill v. J.B. Hunt Transport,  Inc., 950 F. Supp. 1105, 1107 (N.D. Ala. 1996).  Only one other court has reached the opposite  result. See Earwood v. Norfolk Southern Railway  Company, 845 F. Supp. 880 (N.D. Ga. 1993). We  believe the former result to be the correct  result in light of FRSA's goal of uniformity and  the Supreme Court's holding in Easterwood and  thus hold that Waymire's negligence claim based  upon the speed of the train is superseded by FRSA  and the regulations promulgated thereunder. The  judgment of the District Court is affirmed in  this regard.

B.  Inadequate Warning Devices

15
We find that similar reasoning causes us to  reject Waymire's FELA claim that N&W negligently  failed to install additional warning devices at  its crossing. The Secretary of Transportation has  addressed crossing safety through a series of  regulations and, for projects using federal  funds, mandates that crossings involving multiple  tracks, high speed trains operating in areas of  limited visibility, or having heavy vehicle or  train traffic employ automatic gates with  flashing signals. 23 C.F.R. sec.646.214(b)(3). A  "diagnostic team" made up of representatives of  the interested parties can also recommend  automatic gates and flashing signals be  installed. Id. See also 23 C.F.R. sec.646.204(g).  For crossings not meeting these conditions, the  Secretary of Transportation requires that the  type of warning device be approved by the Federal  Highway Administration ("FHWA").


16
The Easterwood court found that these  regulations cover the subject matter of warning  devices at grade crossings and displace state  law. 507 U.S. at 670-71. We agreed in Thiele v.  Norfolk & Western Railway Company and held that  sec.sec.646.214(b)(3) and (4) preempt state law  adequacy of warning claims when federal funds are  used to install the warning devices and when  those devices are installed and fully  functioning. 68 F.3d 179, 184-85 (7th Cir. 1995).


17
Here, the parties do not dispute that the  crossing's warning devices were federally funded  and approved by the FHWA and that they were  functioning at the time of the collision. If this  were a challenge under state law, then, Waymire's  argument would be settled as a matter of law. To  allow a plaintiff to argue adequacy of warning  claims under FELA but not under state law would  undermine the railroad safety uniformity intended  by Congress and we decline to do this. We hold  that FRSA supersedes Waymire's FELA action  insofar as it alleges inadequate warning devices,  as long as the devices were federally funded,  operating, installed and approved in accordance  with the regulations promulgated by the Secretary  of Transportation under FRSA.


18
The Supreme Court recently reaffirmed that  "[s]ections 646.214(b)(3) and (4) . . . establish  a standard of adequacy that 'determine[s] the  devices to be installed' when federal funds  participate in the crossing improvement project."  Norfolk Southern Railway Company v. Shanklin, ___ U.S. ___, ___ 120 S. Ct. 1467, 1474, 146 L. Ed. 2d 374 (2000), quoting Easterwood, 507 U.S. at 671.  In Shanklin, the crossing had a reflectorized  sign but no gates or flashing lights. The widowed  plaintiff argued that the sign, alone, was an  inadequate warning device under Tennessee law.  The Court found the claim preempted: "Once the  FHWA approved the project and the signs were  installed using federal funds, the federal  standard for adequacy displaced Tennessee  statutory and common law addressing the same  subject, thereby pre-empting respondent's claim."  Id. at 1476.


19
Relying on Shanklin, we conclude that the  requirements in sections 646.214(b)(3) and (4)  establish a standard of adequacy and determine  the type of warning devices that must be  installed at a federally funded crossing  improvement project. Given that the federal  agency empowered by Congress to establish  uniform, comprehensive federal safety standards  related to warning devices at grade crossings has  promulgated such regulations, federal common law  and statutes on these issues are necessarily  displaced. Therefore, Waymire's FELA claim  asserting inadequate warning devices at the  crossing is superseded by FRSA and its  regulations. The judgment of the District Court  in this regard is affirmed.

III.  CONCLUSION

20
To treat cases brought under federal law  differently from cases brought under state law  would defeat FRSA's goal of uniformity. It would  deny recovery to the motorist struck by the  train, but not to the engineer operating the  train. We do not believe that is the result  envisioned by the statute or by the Supreme  Court's decisions. To the extent that FELA, then,  is inconsistent with FRSA on the issues of train  speed and warning devices at grade crossings, we  hold that FRSA supersedes FELA. Because N&W  complied with FRSA and its regulations, we find  that summary judgment was properly granted and  affirm the decision of the District Court.


21
AFFIRMED.



Notes:


1
 Waymire also sued the truck driver and the truck  driver's employer, but those claims were settled  and are not part of this appeal.


2
 These suits are filed by the injured private  citizen, not the injured railroad employee.